Exhibit 99.1 HIGH PERFORMANCE TECHNOLOGIES, INC. INTERIM FINANCIAL STATEMENTS JUNE 30, 2 HIGH PERFORMANCE TECHNOLOGIES, INC FINANCIAL STATEMENTS JUNE 30, 2 CONTENTS Page Financial Statements Balance Sheet 2 Statement of Income 3 Statement of Cash Flows 4 Notes to the Financial Statements 5- 10 HIGH PERFORMANCE TECHNOLOGIES, INC. BALANCE SHEET (Unaudited) JUNE 30, 2011 (in thousands, except share data) ASSETS Current assets Cash and cash equivalents $ Contract receivables, net Notes receivable from employees Prepaid expenses and other current assets Total current assets Notes receivable from employees 39 Property and equipment, net Deposits 5 Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ Billings in excess of revenue recognized Deferred rent Income tax payable Deferred state income taxes Total current liabilities Deferred rent Total liabilities Commitments Stockholders’ equity Common stock, $0.01 par value, 1,000 shares authorized; 100 shares issued and outstanding - Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ The accompanying notes are an integral part of these financial statements. 2 HIGH PERFORMANCE TECHNOLOGIES, INC. STATEMENT OF INCOME (Unaudited) (in thousands) Six Months Ended June 30, Contract revenue Services $ $ Other Total contract revenue Costs of revenue Cost of services revenue Cost of other revenue General and administrative Depreciation and amortization Stock compensation expense Total costs of revenue Operating income Other income (expense) Interest and other income 26 2 Interest expense (5
